Citation Nr: 1514687	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for bilateral shin splints.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1974 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for hearing loss of the right ear, varicose veins, bilateral shin splints, migraine headaches, and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

At the April 2014 travel Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wished to withdraw her appeal seeking service connection for hearing loss of the left ear; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for hearing loss of the left ear.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding the issue of service connection for hearing loss of the left ear, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


Service Connection for Left Ear Hearing Loss

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the April 2014 travel board hearing, the Veteran stated that she wished to withdraw her appeal regarding the issue of service connection for hearing loss of the left ear that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

Service connection for hearing loss of the left ear is dismissed.  


REMAND

Regarding the remaining issues on appeal, the Board notes that during her travel Board hearing in April 2014, the Veteran testified that she had received treatment for the disabilities for which she is claiming service connection at a private facility.  Medical nexus opinions have been received from a physician and a physician's assistant at the Riverway Clinics, a private facility where the Veteran has been receiving treatment.  To date, clinical records from that facility have not been associated with the claims folder.  The Board is thus put on notice as to the existence of additional medical records that may have some bearing on the claims.  As such, attempts should be made to associate copies of these records with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the private treatment records should be requested and associated with the claims folder.  

In addition it is noted that the Veteran was treated during service for symptoms that could be considered to be early manifestations of some of these disorders.  For example, the Veteran was treated for pain over the shins that were possibly considered to be varicose veins or to rule out thrombophlebitis, leg cramps, and migraine headaches while she was on active duty.  The September 2011 RO denial of service connection was primarily based on medical opinions found in May 2012 VA examination reports.  Prior and subsequent to the examination reports, medical opinions that support the Veteran's contentions have been received.  Where there is a wide diversity of medical opinion, an additional examination should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances the matters must be remanded for additional development.  

Finally, regarding the Veteran's claim of service connection for right ear hearing loss, it is noted that her contentions are that this was caused by acoustic trauma incurred on the shooting range.  It is contended that the Veteran, being right-handed, exposed her right ear to the acoustic trauma and that she has had right ear hearing loss since her discharge from service.  The Veteran was evaluated by VA in May 2012 when a negative nexus opinion regarding a service relationship was rendered.  The examiner did not address the Veteran's assertion of continuity of symptomatology since service.  Indeed, the United States Court of Appeals for Veterans Claims has held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Taking into account the Veteran's statements in support of her claim, as well as VA treatment reports of record which note that the Veteran has a current diagnosis of hearing loss, the Veteran's claim for service connection for right ear hearing loss should be remanded for an additional VA examination so as to determine whether any currently-diagnosed hearing loss is etiologically-related to her period of active service.

With regard to the VA audiological examination, the Board notes that any requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide as complete as possible a list of all medical care providers from whom she received treatment for any of her claimed disabilities in the years since her discharge from active duty.  After obtaining any necessary consent, The AOJ should contact the  private medical care providers, including the Riverway Clinic, and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.   

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo medical examinations to ascertain the current nature and etiology of any varicose veins, shin splints, migraine headaches, or bilateral knee disorders.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that any of the disabilities for which the Veteran is claiming service connection are of service onset or otherwise related to service.  The examiner should provide a clear rationale and basis for all opinions expressed.  The claims folder should be made available for review in connection with these examinations.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  The examiners should provide complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Regarding the claim of service connection for right ear hearing loss, the AOJ should schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed right ear hearing loss.  The examiner must provide an opinion as to whether any identified right ear hearing loss is at least as likely as not (probability 50 percent or more) of service onset or otherwise etiologically-related to military service. The examiner should provide a clear rationale and basis for all opinions expressed.  The claims folder should be made available for review in connection with these examinations.  The examiner should also note in his or her report that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


